DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 6 JUN 2022.
Priority
This application is a CON of PCT/CN2020/123993. Applicant's claim for the benefit of a prior-filed application PCT/CN2020/123993 filed 27 OCT 2020 under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. A certified copy of PCT/CN2020/123993 has been filed on 22 FEB 2022. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of foreign patent document CHINA 202010629898.4 (filed 1 JUL 2020) along with a Declaration (dated December 22, 2021) that the translation of the document is accurate has been filed in the application on 6 JUN 2022.  
Information Disclosure Statement
The information disclosure statements (IDS) filed on 2 Feb 2022 has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this action.
Election and Amendments
Applicant’s response to election/restriction requirement and amendments filed on 6 JUN 2022 are acknowledged. Applicant elected without traverse Group I, claims 16-29. Applicant elected with traverse species A. An antigen to an immunomodulatory agent; and, without traverse, species B. 5’ cap structure: cap1; and C. Chemically modified nucleosides: 1-methylpseudouridine. Applicant provided no arguments in support of the election with traverse of species A. The requirement is still deemed proper and is therefore made FINAL.
Applicant has amended claims 18, 24, and 26 and withdrawn claims 25 and 30-45. 
Claim Status
	Claims 1-15 are cancelled. Claims 16-45 are pending. Claims 18, 24, and 26 are amended. Claims 25 and 30-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. 
Claims 16-24 and 26-29 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "unconjugated mRNA".  There is insufficient antecedent basis for this limitation in the claim. The base claim is directed to an mRNA mannose conjugate and not to a diversified plurality of mRNAs.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 28 is directed to an mRNA-mannose conjugate with a half-life of 13-14 days. Either this is an inherent property of (that naturally flows from) the positively recited structure of the mRNA-mannose conjugate or it is not. To the extent it is an inherent property of (that naturally flows from) the product/structure of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to the instant claim, it is noted that the phrase "has a half-life of 13-14 days" does not recite any additional structure(s), but simply states a characterization or conclusion of the results of the structure positively recited in regard to the conjugate. Therefore, the phrase is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what additional elements must occur in the claim, in addition to the positively-recited structure, in order to result in “has a half-life of 13-14 days.”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites the mRNA-mannose conjugate of claim 16 has a half-life of 13-14 days. 
Either this is an inherent property of (that naturally flows from) the mRNA mannose conjugate of claim 16, or it is not. To the extent it is not an inherent property (that naturally flows) from the product of the independent claim, then the claim is considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
The limitation “has a half-life of 13-14 days” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The specification fails to disclose what structural changes to the mRNA-mannose conjugate is necessary and sufficient to cause the recited functional property of “has a half-life of 13-14 days”, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus (mRNA-mannose conjugates), the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
One of ordinary skill in the art, before the effective filing date of the application, would have known that various modifications to RNAs, including conjugation of RNAs to carbohydrates would extend the stability (the half-life) of the RNA in vitro. One of ordinary skill in the art would also have known how to determine the half-life through routine experimentation (see, for example, MARTINI; WO2020056370A9; Publ. 19 MAR 2020; p. 30¶3, p. 36¶1, claim 19; and MANOHARAN; US 8,106,022 B2; Issued: 31 JAN 2012; col 78 lns 37-65).
Andries (Andries O, et al. Journal of Controlled Release. 2015 Nov 10;217:337-44) teaches that nucleobase modifications, such as N1-methylpseudouridine (m1Ψ) modification alone and/or in combination with 5-methylcytidine, can greatly enhance the properties of mRNA by increasing the stability of the RNA molecule (Abstract; p. 337¶2; p. 342¶2; p. 343¶4; Fig. 7A-B, especially “m1Ψ”). 
MARTINI teaches that the nucleosides and 5’ cap structures, such as Cap 1, increase mRNA stability (pp. 87-8 joining ¶; p. 89¶3; p. 193¶1).
Shin (Shin H, et al. Advanced Therapeutics. 2018 Nov;1(7):1800065) teaches structural elements that enhance mRNA stability under physiological conditions including 5’-and 3’- UTRs, 5’ cap, 3’ poly(A) tail, chemically modified nucleosides, and codon optimization of the encoded gene of interest, and that the translational efficiency and intracellular stability can be improved with structural modifications (see, for instance, Sections 3.1 and 3.3; and Figs. 3, 5, 6, and 12).
Ikeda (Ikeda Y, et al. Bioconjugate chemistry. 2010 Sep 15;21(9):1685-90) teaches that 3’ carbohydrate-conjugated oligonucleotide was greatly increased even in the serum buffer, indicating that the sugar moiety at the 3’-position improved the resistance against enzymatic degradation, and thus, enhanced stability (Abstract).
MANOHARAN teaches carbohydrate modifications, including mannose conjugation, to RNAs at the 5’ or 3’ terminus and states that unmodified oligoribonucleotides may be less than optimal in some applications [as] unmodified oligoribonucleotides can be prone to degradation by e.g., cellular nucleases and that chemical modifications to one or more of the above RNA components can confer improved properties, and, e.g., can render oligoribonucleotides more stable to nucleases (col 7 lns 28-30; col 8 lns 40-43; col 73 lns 37-44; and citations below).
The instant specification and claim generically disclose an mRNA-mannose conjugate (see specification [00123] and Fig. 14) that has a half-life of 13-14 days. However, the specification lacks written description of any particular structural feature of the mRNA-mannose conjugate in [00123] or in Fig. 14 that correlates with the recited property. Furthermore the half-life is measured in vitro in a natural degradation experiment of mRNA and compared to “conventional RNA”. The extent of the differences in structure between the conventional mRNA and the mRNA-mannose conjugate ([00123] and Fig. 14) also lack adequate written description. The specification discloses that a non-descript mRNA-mannose conjugate’s half-life “can reach a range of  13-14 days,” which implies it may not reach a range of 13-14 days [00123] (emphasis added). Additionally, the other examples provided in the specification are directed to a single (non-descript) embodiment of a mRNA-mannose conjugate wherein the conjugation is via an amine at the 3’ terminus, it is unclear whether a conjugation via an amine at the 5’ terminus (a structure within the scope of base claim 16) can also reach a range of 13-14 days. Furthermore, it is unclear whether further modifications (recited in the specification, including modifications such as chemically modified nucleosides, 5’ cap structures, 5’ and 3’ UTRs, a Kozak sequence, and poly-adenylation) are necessary for the recited functional property of an mRNA-mannose “half-life” range.
It is also unclear from the teaching of the prior art whether combinations of modifications to RNAs comprising, for instance, carbohydrate/mannose conjugations at various positions along the RNA, or at the 5’ terminus, or at the 3’ terminus, or carbohydrate/mannose conjugations obtained by various chemical additions, or comprising additional mRNA modifications such as chemically modified nucleosides, 5’ cap structures, 5’ and 3’ UTRs, a Kozak sequence, 3’ poly-adenylation, and/or various combinations of these are sufficient to obtain the functional property of a half-life of 13-14 days. A practitioner would not know the necessary structural features that consistently provide and correlate with the recited functional property of a half-life of 13-14 days; and thus, the claim lacks adequate written description. A practitioner would also not know from the instant disclosure or the teachings of the cited prior art how in vitro half-life ranges would correlate with in vivo half-life ranges or how other experimental parameters might effect half-life ranges, such as, if the mRNA-mannose conjugate was frozen or lyophilized.
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
In the instant case, the limitation “has a half-life of 13-14 days” merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic may not follow from (may not be an inherent property of) the structure recited in the claim, so it is unclear whether the claim requires some other structure to be added to the composition to provide the functional characteristic. The specification fails to disclose or adequately describe what structural changes to the mRNA-mannose conjugate are necessary and sufficient to cause the recited functional property “has a half-life of 13-14 days”, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of mRNA-mannose conjugates having a half-life of 13-14 days, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that claim 28 does not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MARTINI–Jayaprakash–MANOHARAN
Claims 16-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over MARTINI (WO2020056370A9; Publ. 19 MAR 2020), Jayaprakash (Jayaprakash KN, et al. Organic Letters. 2010 Dec 3;12(23):5410-3), and MANOHARAN (US 8,106,022 B2; Issued: 31 JAN 2012).
MARTINI is directed to modified polynucleotide(s) having an ORF (mRNAs) encoding therapeutic polypeptides (p. 1 final ¶; p. 6 ¶4) wherein the polynucleotide/mRNA comprises the standard ribonucleotides consisting of adenosine, guanosine, cytosine and uridine, and/or modified nucleosides (pp. 39-40) and conjugation to targeting groups including mannose (p. 163 ¶4 – p. 164 ¶2) wherein the modifications may occur at the terminus of the mRNA (p. 39 final ¶).  
MARTINI is silent with regard to the chemistry of the mannose (targeting group) attachment to the mRNA via an amine, but Jayaprakash and MANOHARAN teach that one of ordinary skill in the art may introduce a mannose to the termini of an RNA, via a secondary amine, at either the 5’ or 3’ terminus (see Jayaprakash, p. 5413, scheme 4: compounds 17, 22, 33; and MANOHARAN, col. 3 lns 54-59; col. 3 ln 67 – col. 4 ln 3; col. 4 ln 64 – col. 5 ln 1; Fig. 1 III and IV items X,Y, and Z; instant claims 16-17).
Thus MARTINI, Jayaprakash, and MANOHARAN, render the instant invention of claims 16-17 and 23, before the effective filing date (EFD) of the application, prima facie obvious to one of ordinary skill in the art by teaching mannose conjugation, via an amine, to the termini of mRNAs encoding therapeutic proteins. A practitioner would have a reasonable expectation of success because both Jayaprakash and MANOHARAN teach the methodologies and strategies for the mannose conjugation to RNAs and because MARTINI, Jayaprakash, and MANOHARAN teach conjugation of mannose to a therapeutic RNA for targeting the RNA to specific receptors/cell types including dendritic cells, macrophages, and parenchymal cells of the liver (MARTINI, p. 164¶2; Jayaprakash, p. 5412¶3; MANOHARAN, col 3 ln 54 – col 4 ln 3). Thus, a practitioner would have a reasonable expectation of predictably targeting the therapeutic mRNA conjugated by an amine to a mannose at its 3’ or 5’ end to these cell types or tissues expressing a mannose binding ligand or receptor for therapeutic delivery of the RNA to the targeted cell. 
In regard to the limitation of claim 18, Jayaprakash scheme 4, compounds 17, 22, 33) and MANOHRAN (col. 3 lns 54-59; col. 3 ln 67 – col. 4 ln 3; col. 4 ln 64 – col. 5 ln 1; Fig. 1 III and IV items X,Y, and Z) teach that the amine may be added to the 3’ terminus of the RNA which in an mRNA with a 3’ poly-A tail would be the last adenine of a poly-A tail of the mRNA.
In regard to the limitation of claim 19, MARTINI teaches the mRNA comprises at least one 5' cap structure, a 5' UTR, a 3' UTR and/or a poly A tail (p. 2¶1; p. 19¶1; p. 27¶4; p.90¶3-6).
In regard to the limitation of claim 20, MARTINI teaches wherein the mRNA 5' cap structure is Cap1 (p. 89¶3).
In regard to the limitation of claim 21, MARTINI teaches the mRNA wherein the 5' UTR comprises a KOZAK sequence (p. 2¶1; p. 27¶4; p. 45¶2; p. 46¶2).
In regard to the limitation of claim 22, MARTINI teaches the mRNA wherein the modified nucleoside is a 1-methylpseudouridine (p. 2¶1; p. 40¶4; p. 213¶6).
In regard to the limitation of claim 24, MARTINI teaches mRNA wherein the polypeptide is an antigen to a disease causing agent, for example, the polypeptide is ABCB4, ABCB11, and/or ATP8B1 (p. 2¶2; p. 32¶1).
In regard to the limitation of claim 29, MARTINI teaches pharmaceutical compositions comprising the mRNAs and pharmaceutically acceptable excipients (p. 106 ¶4; p. 107¶3; p. 108¶4).
MARTINI–Jayaprakash–MANOHARAN–HEIDENREICH–Van Hoecke
Claim(s) 16, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over MARTINI (WO2020056370A9; Publ. 19 MAR 2020), Jayaprakash (Jayaprakash KN, et al. Organic Letters. 2010 Dec 3;12(23):5410-3) and MANOHARAN (US 8,106,022 B2; Issued: 31 JAN 2012), as applied to claims 16 and 23-24 above, and further in view of HEIDENREICH (US20200085944A1; Publ. 19 MAR 2020) and Van Hoecke (Van Hoecke L, et al. Journal of Translational Medicine. 2019 Dec;17(1):1-4).
MARTINI, Jayaprakash, and MANOHARAN, before the EFD of the application, render obvious to one of ordinary skill in the art an mRNA-mannose conjugate comprising an mRNA encoding a therapeutic polypeptide and at least one mannose attached to the mRNA via an amine at a terminus of the mRNA, and wherein the mRNA comprises uridine, cytidine, adenosine, guanosine and/or chemically modified nucleosides thereof as presented above.
MARTINI, Jayaprakash, and MANOHARAN do not teach wherein the polypeptide comprises an immunomodulatory agent that is a PD-1 antibody (elected species; claim 26).
In regard to claim 26, Van Hoecke provides a review of the art before the EFD of the application and teaches that messenger RNA (mRNA) based drugs have emerged as a highly appealing new class of biologics that can be used to encode any protein of interest directly in vivo (Abstract). Van Hoecke reviews the feasibility of using mRNA to encode therapeutic antibodies directly in vivo and highlights the potential of mRNA-based approaches to solve several of the issues associated with antibodies produced and delivered in protein format (Abstract). Thus, Van Hoecke clearly teaches the delivery of mRNAs encoding therapeutic antibodies. Furthermore, Van Hoecke teaches that dendritic cells (DCs)—immune cells specialized in antigen presentation and nucleic acid sensing … have been reported to express naked mRNA with reasonable efficiency upon intranodal or intratumoral administration, but states that only a small fraction of the mRNA enters the cytosol for translation (p.8¶2). Van Hoecke also highlights strategies in targeting mRNAs to antigen presenting cells as well as to augment the amount of RNA reaching the cytosol after uptake (p. 8¶2). Van Hoecke also states that in order to develop safe and powerful delivery vehicles suited for mRNA delivery, the mRNA field is currently strongly capitalizing on the vast knowledge gained during the clinical development of small interfering RNAs (siRNA; p. 8 ¶4). Thus, Van Hoecke explicitly teaches the application of principles learned in the context of delivery of siRNAs to cells to the field of advancing mRNA delivery to cells. 
HEIDENREICH teaches that in the field of cancer therapeutics that RNA vaccines are often delivered in combination with immune checkpoint inhibitors, such as antibodies to PD-1 (see, for example, claims 1-6).
It would have been obvious to one of ordinary skill in the art, before the EFD of the application, in view of the teachings of Van Hoecke and HEIDENREICH to modify the mRNA-mannose conjugate rendered obvious by the teachings of MARTINI–Jayaprakash–MANOHARAN to comprise an mRNA encoding an anti-PD-1 antibody, for example, for improving the vaccines of HEINDREICH. A practitioner would have a reasonable expectation of success for targeting the naked mRNA-mannose conjugate to dendritic cells and/or macrophages, both are antigen presenting cells (APCs), as the mannose is recognized as the targeting group for these cells as taught by MARTINI–Jayaprakash–MANOHARAN. A practitioner would also have a reasonable expectation of success for increased expression of the antibody in the targeted APCs because the mannose selectively targets these cells, and because Van Hoecke indicates that selective targeting of APCs is likely to be more efficacious in mRNA targeting and delivery and for subsequent enhanced expression (ibid; see also pp. 9-10 joining ¶; p. 11¶2). A practitioner would have a reasonable expectation of success for the therapeutic effects of the anti-PD-1 antibody encoded by the mRNA because Van Hoecke indicates similar antibodies expressed from mRNAs maintained their biological properties when the mRNA was effectively delivered or targeted to the cells. Furthermore, Van Hoecke’s teaching that what is relevant to the field of siRNA is capitalized on in the field of mRNA delivery would strengthen a practitioner’s expectation of success in modifying mRNAs by conjugating them to mannose to increase stability and target the RNAs to specific cells because similar modifications to siRNAs and/or iRNAs were taught by Jayaprakash and MANOHARAN, respectively.
Thus, the invention of claim 26 would have been obvious to one of ordinary skill in the art before the EFD of the application in view of the combined teachings of MARTINI, Jayaprakash, MANOHARAN, Van Hoecke and HEINDENREICH.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MANOHARAN (US 8,828,956 B2; Issued: 9 SEP 2014) discloses RNA-mannose conjugates via an amine and/or secondary amine at the 3’ or 5’ terminus (col. 3 lns 58-63; col. 4 lns 5-7; col. 4 ln 66 – col. 5 ln 3; Fig. 1 III and IV).
Craig (Craig K, et al. Expert Opinion on Drug Delivery. 2018 Jun 3;15(6):629-40) teaches GalNAc technology has been broadly applied to siRNA for increased targeting delivery to cells with the high membrane density of the receptor (ASGPR) on hepatocytes and the rapid cycle in which it internalizes and recycles back to the cell surface (p. 635, section 6.1 ¶1). Craig also teaches that mannose is of interest for localized targeting of non-parenchymal cells of the liver, including sinusoidal endothelial cells and Kupffer cells (p. 635, section 6.1 ¶2) and for targeting macrophages (p. 636 ¶2).
Andries (Andries O, Mc Cafferty S, De Smedt SC, Weiss R, Sanders NN, Kitada T. N1-methylpseudouridine-incorporated mRNA outperforms pseudouridine-incorporated mRNA by providing enhanced protein expression and reduced immunogenicity in mammalian cell lines and mice. Journal of Controlled Release. 2015 Nov 10;217:337-44) teaches that nucleobase modifications, such as N1-methylpseudouridine (m1Ψ) modification alone and/or in combination with 5-methylcytidine, can greatly enhance the properties of mRNA by increasing the stability of the RNA molecule (Abstract; p. 337¶2; p. 342¶2; p. 343¶4; Fig. 7A-B, especially “m1Ψ”).
Ikeda (Ikeda Y, et al. Bioconjugate chemistry. 2010 Sep 15;21(9):1685-90) teaches that 3’ carbohydrate-conjugated oligonucleotide was greatly increased even in the serum buffer, indicating that the sugar moiety at the 3’-position improved the resistance against enzymatic degradation, and thus, enhanced stability (Abstract).
Shin (Shin H, et al. Advanced Therapeutics. 2018 Nov;1(7):1800065) teaches structural elements that enhance mRNA stability under physiological conditions including 5’-and 3’- UTRs, 5’ cap, 3’ poly(A) tail, introduction of modified nucleosides, and codon optimization of the encoded gene of interest (Fig. 5). And Shin teaches that the translational efficiency and intracellular stability can be improved with structural modification (Figure 6). (see, for instance, Sections 3.1 and 3.3; and Figs. 3, 5, 6, and 12). Shin also teaches 3’ carbohydrate conjugation to mRNA for enhancing delivery (Fig. 12).
SCHLAKE (WO2019077001A1; Publ. 25 APR 2019) teaches artificial nucleic acid (RNA) molecules adapted for targeting (in)to the liver wherein such artificial nucleic acid (RNA) molecules may for instance comprise targeting elements or modifications selected from the group consisting of galactose or lactose; apolipoprotein E; mannose … (p. 138¶3).	
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633